J-S84003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOE BUCK PROPERTIES, LLC                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

RANDY ROCCO

                        Appellant                   No. 1061 EDA 2016


                  Appeal from the Order March 23, 2016
              In the Court of Common Pleas of Bucks County
                  Civil Division at No(s): No. 2015-07371


BEFORE: OLSON, SOLANO and FITZGERALD,* JJ.

JUDGMENT ORDER BY OLSON, J.:                   FILED DECEMBER 20, 2016

     Appellant, Randy Rocco, appeals pro se from the order entered on

March 23, 2016, granting summary judgment to Joe Buck Properties, LLC

(Joe Buck) in an ejectment action. We dismiss the appeal as moot.

     We briefly summarize the facts and procedural history of this case as

follows. In 2003, Appellant executed a mortgage and promissory note on a

property located at 224 Creekwood Drive in Bucks County, Pennsylvania. In

2009, the mortgage company filed a complaint in mortgage foreclosure

against Appellant and later filed a motion for summary judgment. Appellant

filed a response and cross-motion for summary judgment, alleging the

mortgage company fraudulently obtained the mortgage.         The trial court

granted the mortgage company’s motion for summary judgment.           In its

subsequent opinion, the trial court addressed Appellant’s allegations of



* Former Justice specially assigned to the Superior Court.
J-S84003-16



fraud, specifically rejecting Appellant’s claim that the mortgagee’s agent

notarized her own signature on the mortgage. On appeal, we affirmed the

trial court’s decision in an unpublished memorandum. See Citi Mortgage,

Inc. v. Randy Rocco, 121 A.3d 1122 (Pa. Super. 2015) (unpublished

memorandum).      Our Supreme Court denied further review.        See Citi

Mortgage, Inc. v. Randy Rocco, 128 A.3d 1204 (Pa. 2015).

      In August 2015, Joe Buck purchased the property by sheriff’s sale. In

October 2015, Joe Buck filed a complaint in ejectment against Appellant. In

January 2016, Joe Buck filed a motion for summary judgment that the trial

court granted by order filed on March 23, 2016. This timely pro se appeal

resulted. On May 16, 2016, Appellant filed an application for an emergency

stay of ejectment with this Court, which we denied by per curiam order on

May 20, 2016.

      On appeal, Appellant presents four allegations of error related to his

prior claims of fraud in the underlying mortgage foreclosure action. Those

issues have already been decided and we are bound by the prior panel’s

decision.   See Burkett v. St. Francis Country House, 133 A.3d 22, 36

(Pa. Super. 2016) (The Superior Court is constitutionally bound by prior

Superior Court panel decisions). Thus, only issues related to the ejectment

action would be properly before us.

      However, during the pendency of this appeal, Joe Buck filed a motion

to dismiss the appeal as moot. In its motion, Joe Buck avers the ejectment

proceeded and it secured possession of the premises on June 7, 2016. In

                                      -2-
J-S84003-16



support of its motion, Joe Buck attached a copy of the Buck’s County docket

in this matter noting the eviction was completed.             Appellant has not

responded. This Court has previously determined:

          Our courts cannot decide moot or abstract questions, nor
          can we enter a judgment or decree to which effect cannot
          be given. As a general rule, an actual case or controversy
          must exist at all stages of the judicial process, or a case will
          be dismissed as moot. An issue can become moot during
          the pendency of an appeal due to an intervening change in
          the facts of the case or due to an intervening change in the
          applicable law.
                              *         *            *
          This Court will decide questions that otherwise have been
          rendered moot when one or more of the following
          exceptions to the mootness doctrine apply: 1) the case
          involves a question of great public importance, 2) the
          question presented is capable of repetition and apt to elude
          appellate review, or 3) a party to the controversy will suffer
          some detriment due to the decision of the trial court.

Orfield v. Weindel, 52 A.3d 275, 277–78 (Pa. Super. 2012).                   Here,

because the issue of possession, which was the subject of the ejectment

action, is resolved, there is no actual controversy. See Wolf v. Long, 468

A.2d 508, 509 (Pa. Super. 1983) (dismissing an appeal from an ejectment

action as moot, where the only questions before the court related to

possession and where the tenants vacated the premises while the appeal

was pending). None of the three exceptions to the mootness doctrine apply

herein.

     Motion to dismiss the appeal as moot granted. Appeal dismissed.




                                       -3-
J-S84003-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2016




                          -4-